Citation Nr: 1209105	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-26 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 70 percent for major depressive disorder.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1975 to May 1979 and from August 1981 to August 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2009 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  The former granted service connection for major depressive disorder and assigned an initial evaluation of 30 percent, effective October 2007; while the latter denied entitlement to TDIU benefits.  The Veteran perfected separate appeals of both determinations.  

In July 2009, a decision review officer granted an increased initial evaluation for the Veteran's major depressive disorder from 30 percent to 70 percent, effective retroactively to October 2007.  The Veteran indicated that he desired a disability evaluation in excess of 70 percent, and as such, the appeal remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

These claims were previously denied by the Board in July 2010.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), and in July 2011, the Court vacated the July 2010 decision and remanded the issues back to the Board for further development.  

The Board notes that throughout the pendency of this claim, the Veteran was represented by the American Legion.  However, in December 2011, VA received notification from the Veteran that he was revoking the authority of his representative and that he would further pursue his claim without representation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability evaluation in excess of 70 percent for his major depressive disorder, as well as TDIU benefits.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims were remanded by the Court in July 2011.  Specifically, it was noted that a February 2008 VA examination report indicated that a 2001 vocational rehabilitation note reflects that the Veteran was unable to work due to his back injury and that he was going to apply to vocational rehabilitation to help find a job.  The Veteran is presently service-connected for a back injury, rated as 10 percent disabling, as of March 1985, and 20 percent disabling as of June 2007.  The record does not contain any follow-up records with vocational rehabilitation since 2001.  As such, his vocational rehabilitation file should be requested and incorporated into the evidence of record before appellate review may proceed.  

Additionally, the Veteran was scheduled for a VA psychiatric examination in March 2010 at the Winston-Salem, North Carolina Outpatient Center.  The Veteran requested to cancel his appointment in March 2010 because he did not have transportation, and he requested to be rescheduled for an examination at the Durham, North Carolina VA Outpatient Center.  The record reflects that the notification to the Veteran scheduling him for a VA examination in April 2010 was addressed to Apex, North Carolina, rather than Swepsonville, North Carolina, which is the current city of residency on record.  The Veteran subsequently failed to report to this examination.  Since his notification appears to have been sent to the wrong address of record, he should be scheduled for a new examination and notified of this examination at his most current address of record.

In the October 2007 examination report from Dr. Hassan Jabbour, he noted the Veteran reported that he had been "seen about three times by his psychiatrist."  See Past Psychiatric History on page 2.  (Bold in original.)  The records from this psychiatrist have not been obtained, nor has the Veteran provided VA with the name and address of this psychiatrist.  Thus, the Veteran will be asked to provide VA with permission to obtain the records from this psychiatrist.

On this note, the Veteran should inform VA if he is still receiving treatment from Dr. Jabbour.  The last treatment record in the claims file is from September 2008.  If the Veteran has received treatment since then, he should provide VA with permission for it to obtain the treatment records from September 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him that in the October 2007 examination report from Dr. Hassan Jabbour, he noted the Veteran reported that he had been "seen about three times by his psychiatrist."  The records from this psychiatrist have not been obtained, and VA requests that the Veteran provide VA with the name and address of this psychiatrist and permission to obtain these relevant records.  Additionally, the Veteran is asked to inform VA if he has received treatment from Dr. Jabbour since September 2008.  If he has, the Veteran is requested to provide VA with permission to obtain these records.  Lastly, the Veteran should inform VA of whether he is receiving any treatment from VA for his service-connected disabilities.  If he is receiving treatment at VA, the AMC should obtain the records and associate them with the claims file.

2.  The AMC should request the Veteran's Vocational Rehabilitation file from 2001 or later.  All records that are obtained must be incorporated into the claims file.  If a negative reply is received, this fact must be documented in the claims file as well.  

3.  After the above development has been completed, the Veteran should then be scheduled for a VA examination before an appropriate specialist to determine the current level of severity of his service-connected residuals of L2 fracture.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner is informed of the following facts for medical history purposes:

* At the time of the 2008 VA psychiatric evaluations, the Veteran reported he had injured his back in an automobile accident and had been told he might not walk again or have feeling in his genitals.  (The Veteran has reported similar facts to the Social Security Administration.)  This is an inaccurate statement from the Veteran.  The January/February 1985 hospitalization summary report following the automobile accident shows that the Veteran sustained a compression fracture of the L-2 vertebra but that he was "neurologically intact."  Physical examination revealed he was "neurovascularly intact" and was "voiding well."  The examiner wrote, "[The Veteran] said at no time did he demonstrate any neurological deficits."  This summary report is in the claims file and has been tabbed on the left in white with the applicable date.

The Veteran's ranges of lumbar motion should be fully-described.  The complete rationale for all opinions expressed should be explained.

4.  The Veteran should then be scheduled for a VA examination before an appropriate specialist, preferably a psychiatrist because of the medical training, to determine the current level of severity of his service-connected major depressive disorder.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report must reflect review of these items.  All indicated tests and studies should be performed, and the examiner should describe in detail all symptomatology associated with this condition.  The examiner is informed of the following facts:

* At the time of the 2008 VA psychiatric evaluations, the Veteran reported he had injured his back in an automobile accident and had been told he might not walk again or have feeling in his genitals.  (The Veteran has reported similar facts to the Social Security Administration.)  This is an inaccurate statement from the Veteran.  The January/February 1985 hospitalization summary report following the automobile accident shows that the Veteran sustained a compression fracture of the L-2 vertebra but that he was "neurologically intact."  Physical examination revealed he was "neurovascularly intact" and was "voiding well."  The examiner wrote, "[The Veteran] said at no time did he demonstrate any neurological deficits."  This summary report is in the claims file and has been tabbed on the left in white with the applicable date.

* The Veteran underwent MMPI-II testing at VA in 2008.  Please review the results and the explanation from the psychologist.  

* The Board finds as fact that the Veteran completed three years of college and has work experience in security, sales, managing, truck driver, and bouncer.  He reports he last worked in 2007.

* The February 2008 VA psychiatric evaluation report shows that the Veteran reported he stopped working because he had gotten violent with his supervisor.  See examination report which is tabbed on the left in yellow with the applicable date.

* The Social Security Administration records show that the Veteran reported he stopped working because it was a mutual agreement with his employer because his performance was not what it should have been and he could no longer concentrate.  See Social Security Administration record, entitled, "Disability Report - Adult - Form SSA-3368," which is tabbed on the left in white.  That report also provides some relevant facts regarding the Veteran's past employment experience.

* The Veteran is service connected for residuals of L2 fracture and major depressive disorder.  

* In his claim for Social Security benefits, the Veteran claimed that the back disability, psychiatric disability, and sleep apnea had prevented him from working.  See Social Security Administration record, entitled, "Disability Report - Adult - Form SSA-3368," which is tabbed on the left in white.  

If the examiner finds that a new MMPI-II test is needed, such testing should be completed.  The examiner is asked to answer the following questions:

(i) Please address the 2008 MMPI-II testing results and explain in more detail what the invalid test results mean.  For example, the examiner stated that the exaggerated responses "could be considered a plea for help."  What other interpretation(s) could the exaggerated responses indicate?  What do you think is the cause of the invalid test results were?

(ii) Besides reporting the mental status findings and diagnoses, the examiner should also opine as to the degree of occupational impairment resulting from this disability.  Specifically, the examiner should opine as to whether the Veterans' service-connected major depressive disorder alone, or in conjunction with his service-connected low back disability, leaves him unable to obtain or maintain a substantially gainful occupation.  A complete rationale must be provided for all opinions offered, and if an opinion cannot be offered without consultation with another specialist (such as an orthopedist), the Veteran should be scheduled for an examination before such a specialist as well.  

5.  The AMC should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

